EXHIBIT 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS: I, John T. Cahill, do hereby make, constitute and appoint Andrew D. Hendry and Katherine Hargrove Ramundo, and each of them, as my attorneys-in-fact and agents with full power of substitution for me and in my name, place and stead, in any and all capacities, to execute for me and on my behalf the Annual Report of Colgate-Palmolive Company on Form 10-K for the year ended December 31, 2010, and any and all amendments thereto and any other documents in connection therewith, and to file the same with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing necessary and proper to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents and/or either of them may lawfully do or cause to be done by virtue hereof. In witness whereof, I have executed this Power of Attorney this 24th day of February, 2011. /s/ John T. Cahill Name: John T. Cahill EXHIBIT 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS: I, Helene D. Gayle, do hereby make, constitute and appoint Andrew D. Hendry and Katherine Hargrove Ramundo, and each of them, as my attorneys-in-fact and agents with full power of substitution for me and in my name, place and stead, in any and all capacities, to execute for me and on my behalf the Annual Report of Colgate-Palmolive Company on Form 10-K for the year ended December 31, 2010, and any and all amendments thereto and any other documents in connection therewith, and to file the same with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing necessary and proper to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents and/or either of them may lawfully do or cause to be done by virtue hereof. In witness whereof, I have executed this Power of Attorney this 24th day of February, 2011. /s/ Helene D. Gayle Name: Helene D. Gayle EXHIBIT 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS: I, Ellen M. Hancock, do hereby make, constitute and appoint Andrew D. Hendry and Katherine Hargrove Ramundo, and each of them, as my attorneys-in-fact and agents with full power of substitution for me and in my name, place and stead, in any and all capacities, to execute for me and on my behalf the Annual Report of Colgate-Palmolive Company on Form 10-K for the year ended December 31, 2010, and any and all amendments thereto and any other documents in connection therewith, and to file the same with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing necessary and proper to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents and/or either of them may lawfully do or cause to be done by virtue hereof. In witness whereof, I have executed this Power of Attorney this 24th day of February, 2011. /s/ Ellen M. Hancock Name: Ellen M. Hancock EXHIBIT 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS: I, David W. Johnson, do hereby make, constitute and appoint Andrew D. Hendry and Katherine Hargrove Ramundo, and each of them, as my attorneys-in-fact and agents with full power of substitution for me and in my name, place and stead, in any and all capacities, to execute for me and on my behalf the Annual Report of Colgate-Palmolive Company on Form 10-K for the year ended December 31, 2010, and any and all amendments thereto and any other documents in connection therewith, and to file the same with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing necessary and proper to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents and/or either of them may lawfully do or cause to be done by virtue hereof. In witness whereof, I have executed this Power of Attorney this 24th day of February, 2011. /s/ David W. Johnson Name: David W. Johnson EXHIBIT 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS: I, Joseph Jimenez, do hereby make, constitute and appoint Andrew D. Hendry and Katherine Hargrove Ramundo, and each of them, as my attorneys-in-fact and agents with full power of substitution for me and in my name, place and stead, in any and all capacities, to execute for me and on my behalf the Annual Report of Colgate-Palmolive Company on Form 10-K for the year ended December 31, 2010, and any and all amendments thereto and any other documents in connection therewith, and to file the same with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing necessary and proper to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents and/or either of them may lawfully do or cause to be done by virtue hereof. In witness whereof, I have executed this Power of Attorney this 24th day of February, 2011. /s/ Joseph Jimenez Name: Joseph Jimenez EXHIBIT 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS: I, Richard J. Kogan, do hereby make, constitute and appoint Andrew D. Hendry and Katherine Hargrove Ramundo, and each of them, as my attorneys-in-fact and agents with full power of substitution for me and in my name, place and stead, in any and all capacities, to execute for me and on my behalf the Annual Report of Colgate-Palmolive Company on Form 10-K for the year ended December 31, 2010, and any and all amendments thereto and any other documents in connection therewith, and to file the same with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing necessary and proper to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents and/or either of them may lawfully do or cause to be done by virtue hereof. In witness whereof, I have executed this Power of Attorney this 24th day of February, 2011. /s/ Richard J. Kogan Name: Richard J. Kogan EXHIBIT 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS: I, Delano E. Lewis, do hereby make, constitute and appoint Andrew D. Hendry and Katherine Hargrove Ramundo, and each of them, as my attorneys-in-fact and agents with full power of substitution for me and in my name, place and stead, in any and all capacities, to execute for me and on my behalf the Annual Report of Colgate-Palmolive Company on Form 10-K for the year ended December 31, 2010, and any and all amendments thereto and any other documents in connection therewith, and to file the same with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing necessary and proper to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents and/or either of them may lawfully do or cause to be done by virtue hereof. In witness whereof, I have executed this Power of Attorney this 24th day of February, 2011. /s/ Delano E. Lewis Name: Delano E. Lewis EXHIBIT 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS: I, J. Pedro Reinhard, do hereby make, constitute and appoint Andrew D. Hendry and Katherine Hargrove Ramundo, and each of them, as my attorneys-in-fact and agents with full power of substitution for me and in my name, place and stead, in any and all capacities, to execute for me and on my behalf the Annual Report of Colgate-Palmolive Company on Form 10-K for the year ended December 31, 2010, and any and all amendments thereto and any other documents in connection therewith, and to file the same with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing necessary and proper to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents and/or either of them may lawfully do or cause to be done by virtue hereof. In witness whereof, I have executed this Power of Attorney this 24th day of February, 2011. /s/ J. Pedro Reinhard Name: J. Pedro Reinhard EXHIBIT 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS: I, Stephen I. Sadove, do hereby make, constitute and appoint Andrew D. Hendry and Katherine Hargrove Ramundo, and each of them, as my attorneys-in-fact and agents with full power of substitution for me and in my name, place and stead, in any and all capacities, to execute for me and on my behalf the Annual Report of Colgate-Palmolive Company on Form 10-K for the year ended December 31, 2010, and any and all amendments thereto and any other documents in connection therewith, and to file the same with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing necessary and proper to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents and/or either of them may lawfully do or cause to be done by virtue hereof. In witness whereof, I have executed this Power of Attorney this 24th day of February, 2011. /s/ Stephen I. Sadove Name: Stephen I. Sadove EXHIBIT 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS: I, Ian Cook, do hereby make, constitute and appoint Andrew D. Hendry and Katherine Hargrove Ramundo, and each of them, as my attorneys-in-fact and agents with full power of substitution for me and in my name, place and stead, in any and all capacities, to execute for me and on my behalf the Annual Report of Colgate-Palmolive Company on Form 10-K for the year ended December 31, 2010, and any and all amendments thereto and any other documents in connection therewith, and to file the same with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing necessary and proper to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents and/or either of them may lawfully do or cause to be done by virtue hereof. In witness whereof, I have executed this Power of Attorney this 24th day of February, 2011. /s/ Ian Cook Name: Ian Cook
